DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 3-4 are allowable. The restriction requirement among the group of inventions , as set forth in the Office action mailed on 03/30/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 5-7 is withdrawn.  Claims 5-7 are no longer withdrawn from consideration because the claim(s) require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tatsuya Sawada on 01/14/2022.
The application has been amended as follows: 
	Amend claim 1 as follows:
A composition for a non-aqueous secondary battery adhesive layer, comprising a particulate polymer and a binder; 
wherein the particulate polymer consists of 5% to 50% by mass of a (meth)acrylonitrile monomer unit, 15% to 60% by mass of a (meth)acrylate monomer unit, 0.1% to 20% by mass of a (meth)acrylic acid monomer unit, 1% to 35% by mass of an aromatic vinyl monomer unit and 0.1% to 3.5% by mass of a cross-linkable monomer unit; 
the particulate polymer has a core-shell structure having a core and a shell that at least partially covers an outer surface of the core; 
wherein the particulate polymer has a volume-average particle diameter of 400 to 800 nm;
wherein a glass transition temperature of the core is 0℃ or above or 150℃ or below and a diameter of the core is 50% or more or 99% or less of the volume-average particle diameter (100%) of the particulate polymer; 
wherein a glass transition temperature of the shell is 50℃ or above or 200℃ or below and the shell coverage on the core outer surface is 10% or more or 99% or less; and

            
                E
                l
                u
                t
                i
                o
                n
                 
                A
                m
                o
                u
                n
                t
                 
                
                    
                        %
                    
                
                =
                 
                100
                -
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                W
                                            
                                            
                                                1
                                            
                                        
                                    
                                    
                                        
                                            
                                                W
                                            
                                            
                                                0
                                            
                                        
                                    
                                
                            
                        
                        x
                        100
                    
                
                .
                 
                .
                 
                .
                 
                (
                1
                )
            
        

where aqueous dispersions containing the particulate polymer are dried to prepare a film piece, W0 is a mass of the 1 is a mass of the film piece measured after the immersion process, a composition of the electrolysis solution is ethylene carbonate/ethyl methyl carbonate/diethyl carbonate = 30/20/50 (by volume), and the immersion process comprises immersing 1 g of the film piece in 100 g of the electrolysis solution at 60°C for 24 hours
Cancel claim 3

Reasons for Allowance
Claims 1 and 4-7 are allowed over the “closest” prior art of record Takuya and Masanori.
The following is an examiner’s statement of reasons for allowance: 
The prior art, taken alone or in combination, does not teach or suggest the specifics as recited in independent claim 1. In particular, the specifics of “the particulate polymer has a core-shell structure having a core and a shell that at least partially covers an outer surface of the core; wherein the particulate polymer has a volume-average particle diameter of 400 to 800 nm; wherein a glass transition temperature of the core is 0℃ or above or 150℃ or below and a diameter of the core is 50% or more or ; wherein a glass transition temperature of the shell is 50℃ or above or 200℃ or below and the shell coverage on the core outer surface is 10% or more or 99% or less”. In addition, the prior art does not teach the specific proportions (% by mass) of the (meth) acrylonitrile monomer unit, the (meth)acrylic acid, and the cross-linkable unit as recited in the instant in independent claim 1. It appears that there is a correlation between the amount of elution as recited in independent claim 1 and the specific mass ratios in the monomer compositions which limits the dissolution in electrolysis solution of the particulate polymer (as described in paragraphs [0026]-[0027] and [0072] of the instant specification). As such, the amount of elution appears to further define the structure of the particulate polymer as it imparts some sort of structural stability (i.e., prevent extreme bulging of the particulate polymer when is more than 0.1% and limits reduction in adhesion over time at high temperatures when is less than 10%) and such is also associated with the specific mass ratios of the monomer units as recited in the claim, which are not disclosed in any of the references (as described in paragraphs [0026]-[0027] and [0072] of the instant specification). It is for this reason that the claims, in particular the above characteristics which further define the structure of the composition is allowed over the prior art references, as such are silent with regards to these elements.   
In light of the above, claims 1 and 4-7 are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723